            Case 4:18-cv-00577-DPM Document 41 Filed 01/07/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

 DA'VETTA FLOWERS                                                         PLAINTIFF

 v.                           CASE NO. 4:18-CV-577-DPM

 KENDALL W. PENN, Major General,                                        DEFENDANT
 Adjutant General for the State of
 Arkansas

                 CONFIDENTIALITY AND PROTECTIVE ORDER

       Before the Court is the motion for protective order filed by Defendant Major

General Kendall W. Penn. The Plaintiff does not oppose the motion.

       1.       The parties are engaged in discovery production and Defendant has

raised confidentiality defenses as to Plaintiffs discovery requests pertaining to

personnel files, investigative reports, and other identifying documents that may

contain protected confidential information, be protected by the Privacy Act of 1974,

or both.

      2.       That the Court hereby orders that any materials provided by the

Defendant deemed "confidential" or "protected" by the Defendant, shall be protected

from any further disclosure, dissemination, or review, except as necessary for expert

consultation. Any retained expert is also prohibited from any disclosure,

dissemination or publication, other than to counsel of record, unless allowed by the

Court upon Motion by a party. Counsel must also give prior notice to all counsel of

record before disclosing any confidential or protected material to any retained expert.

      3.       If the parties dispute whether any materials should be designated

"confidential" or "protected," counsel should confer in good faith in person before
            Case 4:18-cv-00577-DPM Document 41 Filed 01/07/21 Page 2 of 2




bringing any such dispute to the Court. If the parties reach an impasse on the

designation of a material, they should file a report explaining the disagreement. This

report should be prepared and filed consistent with the Court's policy on "Discovery

Disputes" detailed in the Third Amended Final Scheduling Order (Doc. 38) filed in

this case.

       4.       Information designated as "confidential" or "protected" must not be filed

on the public docket. If practicable, it should be redacted. Fed. R. Civ. P. 5.2. If an

entire page contains confidential or protected information, substituting a page

marked "redacted" is an acceptable redaction method. If redaction is impracticable, a

party must move for permission to file any confidential or protected information and

any related motion, brief, or paper, containing that material under seal. The moving

party must justify sealing with specifics and solid reasons, including an explanation

about why redaction cannot be done.

       5.       This Order shall remain in effect for one year after this case ends,

including any appeal. Thereafter, the obligations imposed shall continue, but shall be

solely a matter of contract between the parties.

      IT IS SO ORDERED.


                                   THE HONORABL~ D.P. ~SHALL, JR.
                                   UNITED STATES DISTRICT COURT
